DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nyssen et al. (U.S. Patent 5,260,003).  Regarding Claim 1, Nyssen et al., hereafter “Nyssen,” show that it is known to have a system for forming nonwoven fibers (Abstract/Background) comprising an extruder (element 1), a nozzle on an end of the extruder (element 6), and a gas source in communication with the nozzle (element 7).
Regarding Claim 3, Nyssen shows the system of claim 1, including one wherein the nozzle comprises a substance aperture (element 15) and a gas aperture (element 30).
Regarding Claim 4, Nyssen shows the system of claim 1, including one wherein the substance aperture is above the gas aperture (Figure 2, element 15, 30).
Regarding Claim 8, Nyssen shows the system of claim 3 above, including one wherein the nozzle comprises a plurality of substance apertures (Column 5, lines 22-25),
Regarding Claim 9, Nyssen shows the system of claim 3 above, including one wherein the substance aperture and gas aperture are flush with the nozzle face and are defined as passages through an integral and monolithic nozzle face (Figure 3, element 15, 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyssen.
Regarding Claims 2, 6-7, Nyssen shows the system of claim 1 above, but he does not specifically show the claimed values of temperature, pressure, or angled gas stream.  However, since all of these variables are result effective variables, it would have been obvious to one of ordinary skill in the art to use any appropriate temperatures, pressures, or angles because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 5, Nyssen shows the system of claim 3 above, but he does not specifically describe the claimed shape.  However, configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742